 

Exhibit 10.3

 

OFFICE LEASE AND ADMINISTRATIVE SUPPORT AGREEMENT

 

THIS OFFICE LEASE AND ADMINISTRATIVE SUPPORT AGREEMENT (this “Agreement”) is
made on February 3, 2017, by and between Banyan Rail Services Inc. (“Banyan”)
and Boca Equity Partners LLC (“BEP”).

 

WHEREAS: The parties desire to provide for a cost-sharing arrangement relating
to Banyan’s use of a portion of BEP’s offices located at 25200 Town Center
Circle, Tower 1, Suite 550, Boca Raton, FL 33846 (the “Premises”), and certain
overhead items at the Premises such as space, utilities and other administrative
services.

 

NOW THEREFORE, the parties agree as follows:

 

TERMS

 

1.Term. The term of this Agreement shall be month-to-month, commencing on
October 1, 2016 (the “Effective Date”).

 

2.Shared Costs. BEP shall furnish to Banyan the following:    

a.A portion of the Premises, including related janitorial, electrical and other,
associated taxes and utility services;

b.Certain furniture, furnishings and equipment;

c.Telephone service, internet access and postage machine, etc.;

d.General office and administrative support.

 

3.Reimbursement of Shared Costs. Banyan agrees to reimburse BEP $6,605 per month
in advance for the costs of the services and facilities provided hereunder. In
addition, Banyan will reimburse BEP a one-time charge in the amount of $37,122
related to the costs of the set-up of the new office and the move. If the cost
of such services and facilities changes subsequently, the parties will negotiate
changes in good faith.

 

4.Notices. All notices, request, demands and other communications required or
permitted under this Agreement shall be given in writing as follows:

 

Boca Equity Partners, LLC Banyan Rail Services Inc. 5200 Town Center Circle 5200
Town Center Circle Tower 1, Suite 550 Tower 1, Suite 550 Boca Raton, FL 33486
Boca Raton, FL 33486 Attn:  Gary O. Marino, CEO Attn: Paul Dennis Interim CFO

 

Agreed upon as of the Effective Date:

 

Boca Equity Partners, LLC   Banyan Rail Services Inc.       /s/ Gary O. Marino  
/s/ Paul Dennis By: Gary O. Marino, CEO   By: Paul Dennis, Interim CFO

 



   

